Blawdeord, Justice.
1. The plaintiff in error seeks to correct a decree by motion for new trial. If the decree was wrong, it is not competent to correct the same by motion for new trial; a motion for new trial reaches the errors in the finding of the jury, or such errors of the court as may have led to the finding, but an error in a decree can be reached alone by exception thereto, or motion to correct the same.
2. In looking at the record in this case, we are not satisfied that there was any error in the decree. Esterbrook leased the premises for a term of years. This gave himan insurable interest in the same, and he did insure the tenements thereon for his own benefit. When a loss occurred by fire, he alone was entitled to recover for such loss. His lease was good, he having leased the homestead property from the head of the family, and placed valuable improye.. ments thereon. Esterbrook was no trespasser on the property insured, but he went into possession of the property under lease from a person whom the law gave the right to lease the same.
3. There were several questions submitted to the jury by the court which were improper, but this does not bear on the error assigned in this case. The court should only submit such issues of fact to the jury, as, when taken in connection with the admitted facts in the pleading, will enable him to render a full decree in the case.
Judgment affirmed.